 312DECISIONSOF NATIONALLABOR RELATIONS BOARDCumberland Wood and Chair Corp.andTeamstersLocalUnion 651,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.Case 9-RC-10208June10, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, JENKINS, ANDKENNEDYPursuant to a Stipulation for Certification UponConsentElectionexecuted by the parties, andapproved by the Acting Regional Director forRegion 9 of the National Labor Relations Board onJuly 27, 1973, anelectionby secret ballot wasconducted in the above-entitled proceeding onAugust 24, 1973, under the direction and supervisionof said Acting Regional Director.Upon the conclusion of the election, a tally ofballots was furnished the parties which shows thatthere wereapproximately180 eligiblevoters and that179 ballots were cast, of which 89 were for thePetitioner, 87 were against the Petitioner, 2 werechallenged, and I was void. The challenged ballotsare sufficient in number to affect the results of theelection.On August 31, 1973, the Employer filed timelyobjections to conduct affecting the results of theelection. The Acting Regional Director conducted aninvestigation of the issues raised by the challengedballots and objections and, on November 7, 1973,issued and duly served on the parties his Report onElection. In his report, the Acting Regional Directorrecommended, in accordance with the stipulation ofthe parties, that the challenge to the ballot of GaryLynn be sustained, and that no disposition be madeof the challenge to the ballot of Harold Lovins as itcould not affect the results of the election. He alsorecommended that the Employer's objections beoverruled and the Petitioner certified. Thereafter, theEmployer filed timely exceptions to the ActingRegional Director's findings and recommendationswith respect to Objections 1 through 6, inclusive, and8, and a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theIThe Employer'sexceptions,inour opinion,raiseno material orsubstantial issues of fact or law which warrant reversal of the ActingRegionalDirector's findings or recommendations, or which require ahearing.In the absence of exceptions, we adoptpro formatheActingRegional Director's recommendations with respect to the challenged ballotsand his recommendation that the Employer's Objections 7 and 9 beoverruled.We conclude, contrary toour dissenting colleague, that the Petitioner hasnot engaged in a material misrepresentation with respect to the Employer'sNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:Allproduction and maintenance employeesand truck drivers at Plants Nos. 1 and 2 locatedon North Highway 27, Somerset, Kentucky, butexcluding all office clerical employees, technicalemployees, professional employees, guards andsupervisors as defined in the Act.5.The Board has considered the Acting RegionalDirector's report and the Employer's exceptionsthereto,and hereby adopts the Acting RegionalDirector's findings and recommendations.'Accordingly, as the tally shows that the Petitionerhas received a majority of the valid votes cast, weshall certify the Petitioner as the collective-bargain-ing representativeof the employees in the appropri-ate unit.CERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the validvotes has been cast for Teamsters Local Union 651,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, and that said labor organization is theexclusive representative of the employees in the unitfound appropriate, within the meaning of Section9(a)of the National Labor Relations Act, asamended.MEMBER KENNEDY, dissenting:My colleagues conclude that Petitioner's electionevemisrepresentation overstating the Employer'sprofits.To constitutea "misrepresentation," a statement mustrefer to amatter concerningwhichthe person making the statement has, or canreasonably be perceived to have,knowledge.The Petitionerhereclearly hadno knowledgeof the Employer'sprofits nor did itimply suchknowledge.Rather, it simply gaveits estimateof theprofits on the basisof a formula orassumptions which it setforth,and which the employees could evaluate forthemselvesif they chose.In our opinion,the mere fact that the formula orassumptionsproved tobe erroneous does not make the estimate basedthereon a"misrepresentation."211 NLRB No. 55 CUMBERLAND WOOD & CHAIR CORP.313profits by 557 percent doesnotconstitute a substan-tialmisrepresentationwithin the meaning of theBoard'sHollywood Ceramicsrule.2 I cannot agree.Accordingly, I would sot the election aside.3The election herein vas conducted on August 24,1973. Petitioner acquired a two-vote majority-89 to87.Nine days before the election, questions pertain-ing to the Employer's profitability and profit-sharingcontributionswere raised at a union meeting.Petitioner's business agent, Ken Silvers, assured theemployees that he would examine "Standard &Poor's" and "Moody's" financial references in orderto ascertain the Company's economic position.Thereafter, by letter dated August 22, 1973-2 daysbefore the election-Silvers told the employees thattheirwageswere "poor," their fringe benefits"terrible," they did not have any job security, and theCompany feared unionization because unionizedemployees would "find out about the profits anddemand their share for their work." Silvers thenwrote:If a Company has a profit sharing plan base [sic]on 10% going into it and if they put $48,000 intothe plan in a year, this means that they made$480,000 profit, almost 1/2 million dollars.Silvers repeated these figures the day before theelectionduring a union meeting when he stated:Anyone making half a million dollars is not yourfriend . . . . Cumberland Wood and Chair has aprofit plan and they put 10 per cent of its profitinto it. Last year $48,000 went into the plan, andthat is 10 per cent of $480,000-their profit.The Acting Regional Director determined that "theutterances were incorrect." Indeed they were. Duringfiscal year 1972, the Employer's corporate net profitswere not $480,000-but $73,000-and contributionsto the profit-sharing plan constituted not 10 percentof its net profits-but 71 percent.4In my view, the election cannot stand in the face ofsuch eleventh-hour distortions. Silver's misrepresen-tations obviously constituted a substantial departurefrom the truth. The Employer's assertion that it wasprecluded from making an effective reply because itwas completely unaware of the misrepresentationsprior to the election is not disputed. Finally, acompany's profitability and the extent to which2Hollywood Ceramics Company, Inc.,140 NLRB 221, 224.3See also my dissenting opinion inLaCrescent Constant Care NursingCenter,Inc., 208 NLRB No. 9.4Nor were these misrepresentations isolated apparently.The Employerhas supported its other objections by sworn employee affidavits,alleging,inter alia,that Petitioner(I) at one point stated that the Employer's profitswere $800,000, (2)claimed to have negotiated contracts at two neighboringplants providing for average wage rates in excessof $3 perhour when inactuality the averages were$2 and$2.25, and(3) claimed to have finalized athird agreement which,when implemented,would provide employees withemployees share in that profitability are obviouslymatters ofgreat significanceto the employees. Thus,any misrepresentation with regard to these mattersmay reasonably be expected to have a significantimpact on the election.5 Accordingly, it is evidentthat all of the factors set forth by the Board inHollywood Ceramics, supra,for determining whencampaignmisrepresentationsjustify setting the elec-tion aside are present and operative here.In finding Silver's remarksnot objectionable, mycolleaguesapparently rely upon the Acting RegionalDirector'sconclusionsthat they (1) were mereconjecture, (2) were based upon employee-suppliedstatistics, and (3) were capable of evaluation by theemployees. I cannot accept these conclusions.While the word "if" does precede the otherwisedeclaratorystatementsregarding theEmployer'sprofitability and profit-sharing contributions appear-ing in the August 22letter,this hardly renders thestatementsmere conjecture as far as the employeesare concerned. Petitioner's referencewas to thisEmployer-indeed, the entire letter was devoted toallegationsthat the employees were being "short-changed," and the Employer opposed unionizationfor fear that it would be compelled to disclose itsprofits.Furthermore,when Silvers repeated theremarks during the unionmeeting onthe day beforethe election, they were not couched in hypotheticalterms.Nor does the fact that Petitioner may have relied in:part upon information initially supplied by certainemployees during an August 15 union meeting makethe remarks any less objectionable. As mentionedearlier,Silversnoted the statistics given by theemployees and stated that he would personallyexamine certainleading financial services in order toascertain the Employer's true financial position.Silvers then utilized thesame statistics a week later inhis letter and speech, which served to verify theiroriginal authenticity in the minds of the employees.'Moreover, I question the wisdom of any policy whichwould permit a party to avoid responsibility for the!accuracy of its campaign propaganda merely byassertingthat it was relying upon the representationsof others.It is farfetched to believe that the truckdrivers andproduction and maintenance employees in the unitwere sufficiently sophisticated with regard to corpo-raises in excess of$1per hour, when the initial raises were actually limitedto 35 cents per hour. Since these affidavits constitute evidence which,primafacie,would warrant setting aside the election,the Employer's objectionsraise substantial and material factual issues which the Board must resolvethrough a hearing.E.g.,N.L.R.B. v. Overland Hauling,Inc.,461 F.2d 944,946-947 (C.A. 5, 1972).5N.L.R.B.v.G.K. TurnerAssociates,457 F.2d 484, 488 (C.A. 9, 1972).The courtrefused to find an 8(a)(5) violation because a union agentallegedly told an employee that the employer had made $500,000 theprevious year, information which he said came from stock market reports. 314DECISIONSOF NATIONAL LABORRELATIONS BOARDrate procedures, accounting practices, etc., to be ableto effectively weigh and evaluate Petitioner's statis-tics.6Add to this the fact that the statistics werepresented in the form of a mathematical formula bya union official who had earlier promised to researchthe Employer's finances, and one can only concludethatSilver'sremarks assumed a high degree ofauthenticity upon which the employees could reason-ably be expected to rely. The test to be applied is not"whether the speaker in fact had special knowledge,but whether listeners would believe that he had." 7In my judgment, this case fits squarely within theHollywood Ceramicsrule. There was clearly a seriousmisrepresentation at a time when there was noopportunity for rebuttal. I would set the electionaside.9 SeeThe Halsey W Taylor Company,147 NLRB 16, 19.1N. L. R. B. v. A. G. Pollard Co.,393 F.2d 239 (C A. 1, 1968).